 1   Galen T. Shimoda (SBN 226752)
     Justin P. Rodriguez (SBN 278275)
 2   Shimoda Law Corp.
     9401 East Stockton Blvd., Suite 200
 3   Elk Grove, CA 95624
     Telephone: (916) 525-0716
 4   Facsimile: (916) 760-3733

 5   Attorneys for Plaintiffs HENRY CRESS and JEANINE ROBERTS
     on behalf of herself and similarly situated employees
 6
     Julie A. Totten (SBN 166470)
 7   Alexandra Guerra (SBN 319412)
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8   400 Capitol Mall, Suite 3000
     Sacramento, CA 95814
 9   Telephone: (916) 447-9200
     Facsimile: (916) 329-4900
10
     Attorneys for Defendant
11   MITSUBISHI CHEMICAL CARBON FIBER AND COMPOSITES, INC.

12                                   UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA

14
     HENRY CRESS and JEANINE ROBERTS as                  Case No.: 2:18-CV-01854-KJM-EFB
15   individuals and on behalf of all others similarly
     situated,                                           STIPULATION AND ORDER TO DISMISS
16                                                       FLSA CLAIMS WITHOUT PREJUDICE AND
                                                         REMAND THIS ACTION TO STATE COURT
17                  Plaintiffs,

18        v.

19   MITSUBISHI CHEMICAL CARBON FIBER
     AND COMPOSITES, INC., a California
20
     Corporation; and DOES 1 to 100, inclusive,
21
                    Defendant.
22
23
24
25
26
27
28

     STIPULATION & ORDER RE FLSA DISMISSAL AND REMAND 2:18-CV-01854-KJM-EFB                1
 1             This Stipulation and Proposed Order is entered into between Plaintiffs Henry Cress and Jeanine
 2   Roberts (“Plaintiffs”) and Defendant Mitsubishi Chemical Carbon Fiber and Composites, Inc.

 3   (“Defendant”) (Plaintiffs and Defendant all collectively, the “Parties”), by and through their counsel of

 4   record, as follows:

 5             WHEREAS Plaintiffs filed a Class Action against Defendant in the Superior Court of California

 6   for the County of Sacramento, Case No. 34-2017-00222101 on November 13, 2017;

 7             WHEREAS Plaintiffs filed a motion to amend their complaint to include claims under the Fair

 8   Labor Standards Act (“FLSA”) on April 20, 2018;
               WHEREAS the Sacramento County Superior Court granted Plaintiffs’ motion to amend the
 9
     complaint to include FLSA claims;
10
               WHEREAS Defendant removed Plaintiffs’ lawsuit to the United States District Court for the
11
     Eastern District of California on approximately June 28, 2018 solely on the basis of federal question
12
     jurisdiction under 28 U.S.C. § 1331 with the remaining state law causes of action being maintained
13
     through supplemental jurisdiction pursuant to 28 U.S.C. § 1367;
14
               WHEREAS the Parties have met and conferred regarding these matters and agreed that
15
     Plaintiffs’ FLSA claims will be dismissed without prejudice, that supplemental jurisdiction of the
16
     remaining state law claims should be denied pursuant to 28 U.S.C. § 1367(c)(2)-(3) and Rodriguez v.
17
     Emeritus Corp., 2018 U.S. Dist. LEXIS 151295 (E.D. Cal. 2018), and that the Court should remand the
18
     lawsuit back to the Superior Court of California for the County of Sacramento, Case No. 34-2017-
19
     00222101;
20
               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
21
     Parties, subject to the approval of the Court, as follows:
22
               1.     That Plaintiffs’ FLSA claims shall be dismissed without prejudice;
23
               2.     That the Court should decline supplemental jurisdiction of Plaintiffs’ remaining state law
24   claims;
25             3.     That this case will be remanded to the Superior Court of California for the County of
26   Sacramento, Case No. 34-2017-00222101.
27
28


     STIPULATION & ORDER RE FLSA DISMISSAL AND REMAND 2:18-CV-01854-KJM-EFB                    1
 1                                                      SHIMODA LAW CORP.
 2
      Dated: November 9, 2018
 3                                                      By /s/ Justin P. Rodriguez
                                                           JUSTIN P. RODRIGUEZ
 4                                                         Attorney for Plaintiffs and Class Members
 5                                                      ORRICK, HERRINGTON & SUTCLIFFE
                                                        LLP
 6
      Dated: November 9, 2018
 7                                                      By /s/ Julie A. Totten
 8                                                         JULIE A. TOTTEN
                                                           (As authorized 11/9/18)
 9                                                         Attorney for Defendant

10
11                                                   ORDER

12          The COURT, having considered the above stipulation and finding good cause, HEREBY
     ORDERS that:
13
            1.      Plaintiffs’ claims under the Fair Labor Standards Act shall be dismissed without
14
     prejudice;
15
            2.      Having dismissed Plaintiffs’ claims under the Fair Labor Standards Act, the Court
16
     declines supplemental jurisdiction of Plaintiffs’ remaining claims, which solely arise under state law and
17
     would otherwise substantially predominate over the Fair Labor Standards Act claims in this action; and
18
            3.      This case will be remanded to state court, Sacramento County Superior Court, Case No.
19
     Case No. 34-2017-00222101. A certified copy of this Order shall be mailed by the clerk to the clerk of
20
     the Sacramento County Superior Court pursuant to 28 U.S.C. § 1447(c).
21
     IT IS SO ORDERED.
22
23   Dated: November 19, 2018.
24
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28


     STIPULATION & ORDER RE FLSA DISMISSAL AND REMAND 2:18-CV-01854-KJM-EFB                  2
